Citation Nr: 1829303	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  10-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

(The issue of entitlement to an initial evaluation in excess of 20 percent for the residuals of prostate cancer will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and their daughter, and M.C and J.S.



ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.

The Veteran's claim regarding service connection for a psychiatric disorder, stemming from a February 2014 rating decision, was certified to the Board, and the Veteran requested a hearing on such issue.  See October 2015 VA Form 9.

In May 2017, the Veteran was afforded a hearing via videoconference before the undersigned, during which his appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This hearing only addressed the Veteran's psychiatric claim.

The appeal of the evaluation assigned to the Veteran's service-connected prostate cancer residuals had arisen from a March 2009 rating decision that had granted service connection and assigned the condition a noncompensable evaluation.  This was increased to 20 percent in an August 2010 rating decision.  He testified at a videoconference hearing in December 2011 before a Veterans Law Judge, who had subsequently retired.  The Veteran was advised of this fact and in May 2016, he elected to have another hearing regarding his prostate cancer claim.  Because the Veteran has requested another hearing, this issue will be returned to the RO so such can be scheduled; as a consequence, the claim will be decided in a separate decision after the completion of the pending hearing.

The Board notes that the Veteran was previously denied service connection for PTSD in a February 2012 rating decision.  He did not perfect an appeal regarding such claim, but rather submitted a new claim for depression.  However, the Board has recharacterized his current claim to include PTSD and depression, per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder as a result of a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board is granting in full the benefit sought on appeal with respect to the claim decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015).

Additionally, the Board notes that Vet Center treatment notes, along with a May 2017 positive opinion from a Vet Center clinician, appear not have been considered by the AOJ.  However, as the Board is granting the Veteran's claim for an acquired psychiatric disorder, there is no prejudice to him and the Board may consider this new evidence in the first instance.

II.. Legal Criteria & Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Here, the Veteran seeks service connection for an acquired psychiatric disorder, which he claims is due to traumatic events experience in service, to include feeling fearful when being shot at while flying in helicopters and while on guard duty at night, and repeated exposure to military and civilian children casualties.  The Veteran also cited feeling responsible when Huey helicopters went down, as his military occupational specialty (MOS) was helicopter mechanic.  The Board notes that he is a Vietnam Veteran, and his DD Form 214 confirms his MOS.  Thus, in giving due consideration to the circumstances of his service, the Veteran's in-service events are conceded.  38 U.S.C.A. § 1154 (a).

In October 2012, the Veteran completed an intake form for the Vet Center, which identified his current psychiatric symptoms and included his pertinent military and medical history.  The clinician observed that the Veteran had symptoms of depression and PTSD, and opined that such was more likely than not due to traumatic experiences in Vietnam, and aggravated by the diagnosis and treatment for his service-connected prostate cancer.

The record includes records from the Vet Center documenting the Veteran's ongoing individual visits as well as twice monthly participation in group readjustment counseling, beginning in October 2012.

Also of record are VA treatment records reflecting the Veteran's psychiatric care and participation in PTSD classes at the VAMC.

The Veteran was afforded a VA psychiatric examination in February 2015 in connection with this appeal.  The examiner found that the Veteran did not meet the DSM-5 criteria for PTSD, and, that while he had depressive symptoms, such did not rise to the level of clinical significance.  Such symptoms were attributed to the Veteran's age group and his own current life circumstances, rather than his service.

In May 2017, the Veteran's treating clinician at the Vet Center, who had cared for him since 2012 and authored a majority of his treatment notes, submitted a statement detailing that the Veteran has PTSD and Major Depressive Disorder, per the DSM-V.  In support of her finding, she cited the in-service traumatic events recounted by the Veteran during counseling sessions,  and his psychiatric history and treatment, and her expertise in counseling Veterans since at least 2005.

PTSD

An essential element of a claim for service connection for PTSD is medical evidence diagnosing the disorder. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-5) and treated for PTSD and depression. (See May 2017 Vet Center opinion).

The Board acknowledges that the February 2015 clinician opined that the Veteran did not meet the criteria for PTSD. However, the claims file reflects that prior to, and subsequently after the February 2015 VA opinion, the Veteran received treatment for PTSD. Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has established medical evidence diagnosing PTSD. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred.  As noted above, the Board finds that his claimed stressor of fear of hostile military has been established, as consistent with the circumstances of his service. 38 C.F.R. § 3.304(f)(3). 

A third element of a claim for service connection for an acquired psychiatric disorder requires medical evidence of a link between current symptomatology and the claimed in-service stressor.  Here, the record includes positive opinions, dated in October 2012 and May 2017, from the Veteran's treating Vet Center clinician, as well as a negative February 2015 VA opinion.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, to include his testimony, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric disorder, to include PTSD and depression.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER


Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


